Citation Nr: 1200880	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  09-45 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to February 1970.  He served in the Republic of Vietnam from December 1966, to January 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011, a Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  Notably, the Veteran's representative was not able to attend the hearing; however, the Veteran noted for the record that he was comfortable proceeding with the hearing without his representative present.  See page 2 of the hearing transcript.  Also, the issue of entitlement to service connection for a right hip disability was not discussed during the hearing.  However, the Veteran has not expressed an intent to withdraw such issue.  Therefore, the right hip issue remains before the Board.  

Finally, in July 2011, the Veteran submitted additional evidence without a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  In this regard,
under 38 C.F.R. § 20.1304(c), any pertinent evidence submitted to the Board by the Veteran or her representative must be referred to the AOJ for review, unless this procedural right is waived, or unless the Board determines that the benefit to which the evidence relates may be fully allowed on appeal without such referral.  However, in light of the fully favorable disposition on the issue being decided herein, the Board finds that the evidence received in July 2011 need not be referred to the AOJ for initial consideration.

The issue of entitlement to service connection for right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and therefore his in-service herbicide exposure is presumed.

2.  The Veteran was diagnosed with adenocarcinoma of the prostate in March 2005.


CONCLUSION OF LAW

The criteria establishing service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the favorable decision, discussed below, as to the issue of service connection for prostate cancer, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

II.  Analysis 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, service connection may be established on a presumptive basis for prostate cancer if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

As the Veteran had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  

With respect to current disability, the Veteran submitted private records which show treatment, to include surgery and radiation, for prostate cancer beginning in 2005.  

Accordingly, in light of the above, the Veteran is presumed to be exposed to herbicides during his active service in Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  As noted, such exposure to herbicides during service allows for an award of service connection for prostate cancer on a presumptive basis in this case.  See 38 C.F.R. §§ 3.102, 3.307, 3.309.  Therefore, presumptive service connection for prostate cancer under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e) is warranted.


ORDER

Service connection for prostate cancer is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As noted, the Veteran submitted additional evidence without a waiver of RO initial consideration.  While the records primarily pertain to his prostate cancer, there are references to his right hip contained therein.

As this evidence has not been previously reviewed by the RO, the Board may not consider it in the first instance.  See 38 C.F.R. §  20.1304; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, it is unclear whether or not the Veteran has received any private treatment for the right hip.  As records of such treatment may contain pertinent information, they must be secured.

Accordingly, the case is REMANDED for the following:

1. The Veteran should be asked to specify whether or not he has received private treatment referable to his right hip.  If so, he should identify the providers and submit releases for the records.  The RO should secure complete clinical pertinent records from the sources identified.  Any negative search should be noted in the record and communicated to the Veteran.

2. The RO should ensure that all development sought above is completed (all questions posed are answered, with explanation of rationale), and then re-adjudicate the Veteran's claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


